Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 9,722,748).
Regarding claim 1, Kim teaches a method in a user equipment (UE) for wireless communications (Fig. 11: UE), comprising: receiving N groups of first configuration information, each group of the N groups of first configuration information being used for determining a corresponding antenna port group set, N being a positive integer greater than 1 (col. 29, lines 57-61: A UE 1 may receive, from an eNB 2, a precoded reference signal according to configuration of the precoded reference signal for the plurality of antenna ports (S1101). The UE 1 may receive information on the precoded reference signal configuration from the eNB. Further described in col. 29, line 66 to col. 30, line 9. Note: the UE receives a plurality of reference signals); receiving Q piece(s) of indication information, Q being a positive integer (col. 29, lines 59-65: The UE 1 may receive information on the precoded reference signal configuration from the eNB. The information may include information on a resource through which the precoded reference signal is transmitted, a precoded reference signal transmission period and an antenna port through which the precoded reference signal is transmitted); and receiving first control information, the first control information being associated with first information, the first information being one of the Q piece(s) of indication information (col. 29, lines 59-65: The UE 1 may receive information on the precoded reference signal configuration from the eNB. The information may include information on a resource through which the precoded reference signal is transmitted, a precoded reference signal transmission period and an antenna port through which the precoded reference signal is transmitted); wherein the first information is used for determining first target configuration information out of the N groups of first configuration information (col. 29, line 64-65: an antenna port through which the precoded reference signal is transmitted); the first target configuration information is one group of the N groups of first configuration information (col. 29, line 64-65: an antenna port through which the precoded reference signal is transmitted); the first target configuration information is used for determining a first antenna port group set, the first antenna port group set is composed of one or more antenna port groups, of which each antenna port group is composed of one or more antenna ports (col. 29, line 64 to col. 30, line 15: an antenna port through which the precoded reference signal is transmitted. The UE may measure Rx power of the reference signal per antenna port (S1102). In the case of large-scale MIMO communication, the eNB may include a relatively large number of antenna ports and thus transmission beams may be different for the antenna ports according to precoding. Accordingly, the reference signal transmitted through each antenna port according to an embodiment of the present invention may be individually beamformed, that is, precoded. The UE may report at least one of the measured Rx power values of the plurality of antenna ports to the eNB (S1103)...); a first reference antenna port group is an antenna port group in the first antenna port group set, a measurement on the first reference antenna port group is used for receiving the first control information (col. 29, lines 57 – 67: A UE 1 may receive, from an eNB 2, a precoded reference signal according to configuration of the precoded reference signal for the plurality of antenna ports (S1101). The UE 1 may receive information on the precoded reference signal configuration from the eNB. The information may include information on a resource through which the precoded reference signal is transmitted, a precoded reference signal transmission period and an antenna port through which the precoded reference signal is transmitted. The UE may measure Rx power of the reference signal per antenna port (S1102)).
Regarding claims 2, 7, 12 and 17, Kim teaches the method according to claim 1, wherein the Q piece(s) of indication information respectively indicates(indicate) that Q multicarrier symbol group(s) is(are) occupied, any multicarrier symbol group of the Q multicarrier symbol group(s) comprises a positive integer number of multicarrier symbol(s) (col. 31, lines 35-47: a composite channel from a plurality of physical antenna elements including the antenna. That is, an antenna is defined such that a channel transmitting a symbol on the antenna may be derived from the channel transmitting another symbol on the same antenna. An RF unit supporting a MIMO function of transmitting and receiving data using a plurality of antennas may be connected to two or more antennas).
Regarding claims 3, 8, 13 and 18, Kim teaches the method according to claim 1, comprising: first operating a first radio signal in a first frequency-domain resource (col. 9, lines 1-2: a plurality of resource blocks (RBs) in the frequency domain); wherein the first control information comprises scheduling information of the first radio signal, the Q is a positive integer greater than 1 (col. 29, lines 61-63: The information may include information on a resource through which the precoded reference signal is transmitted); the scheduling information of the first radio signal is used for determining a second reference antenna port group out of a second antenna port group set, the second antenna port group set is composed of at least two antenna port groups, each of the antenna port groups is composed of one or more antenna ports (col. 26, lines 15-22, 64-67: The present invention additionally proposes a method for measuring and reporting RSRP for an antenna port group. A UE may average RSRPs of antenna ports belonging to a plurality of groups to acquire RSRP of a corresponding antenna port group. The group may be predetermined or determined and signaled by the eNB. Otherwise, the UE may determine an antenna port grouping scheme and signal the same. Also described in col. 29, line 64 to col. 30, line 15: an antenna port through which the precoded reference signal is transmitted. The UE may measure Rx power of the reference signal per antenna port (S1102). In the case of large-scale MIMO communication, the eNB may include a relatively large number of antenna ports and thus transmission beams may be different for the antenna ports according to precoding. Accordingly, the reference signal transmitted through each antenna port according to an embodiment of the present invention may be individually beamformed, that is, precoded. The UE may report at least one of the measured Rx power values of the plurality of antenna ports to the eNB (S1103)...); a measurement on the second reference antenna port group is used for first operating the first radio signal (col. 29, lines 57 – 67: A UE 1 may receive, from an eNB 2, a precoded reference signal according to configuration of the precoded reference signal for the plurality of antenna ports (S1101). The UE 1 may receive information on the precoded reference signal configuration from the eNB. The information may include information on a resource through which the precoded reference signal is transmitted, a precoded reference signal transmission period and an antenna port through which the precoded reference signal is transmitted. The UE may measure Rx power of the reference signal per antenna port (S1102)); the first operating is receiving, or, the first operating is transmitting (col. 29, lines 57: UE 1 may receive, from an eNB2; (Also refer to col. 31, lines 14-38). 
Regarding claims 4, 9, 14 and 19, Kim teaches the method according to claim 3, comprising: receiving M groups of second configuration information, each group of the M groups of second configuration information is used for determining a corresponding antenna port group set, M is a positive integer greater than 1; herein, the first information is also used for determining second target configuration information out of the M groups of second configuration information, the second target configuration information is one group of the M groups of second configuration information, the second target configuration information is used for determining the second antenna port group set (col. 26, lines 15-22, 64-67: The present invention additionally proposes a method for measuring and reporting RSRP for an antenna port group. A UE may average RSRPs of antenna ports belonging to a plurality of groups to acquire RSRP of a corresponding antenna port group. The group may be predetermined or determined and signaled by the eNB. Otherwise, the UE may determine an antenna port grouping scheme and signal the same. Also described in col. 29, line 57 to col. 30, line 15: an antenna port through which the precoded reference signal is transmitted. The UE may measure Rx power of the reference signal per antenna port (S1102). In the case of large-scale MIMO communication, the eNB may include a relatively large number of antenna ports and thus transmission beams may be different for the antenna ports according to precoding. Accordingly, the reference signal transmitted through each antenna port according to an embodiment of the present invention may be individually beamformed, that is, precoded. The UE may report at least one of the measured Rx power values of the plurality of antenna ports to the eNB (S1103)...).
Regarding claims 5, 10, 15 and 20, Kim teaches the method according to claim 1, wherein the first control information is transmitted in a resource element subset of a first resource element set, the first resource element set comprises multiple resource element subsets, each of the resource element subsets is composed of a positive integer number of resource element(s) (col. 9, lines 34-43: For reference, a resource composed by an OFDM symbol and a subcarrier is called a resource element (RE) or a tone. Accordingly, an RB is composed of N.sub.symb.sup.DL*UL*N.sub.sc.sup.RB REs. Each RE in a resource grid can be uniquely defined by an index pair (k, l) in a slot. Here, k is an index in the range of 0 to N.sub.symb.sup.DL/UL*N.sub.sc.sup.RB−1 in the frequency domain and l is an index in the range of N.sub.symb.sup.DL/UL−1); the N groups of first configuration information are respectively used for determining N resource element sets and the first resource element set is a resource element set out of the N resource element sets corresponding to the first target configuration information, or, the N groups of first configuration information all correspond to the first resource element set (col. 9, lines 34-43: For reference, a resource composed by an OFDM symbol and a subcarrier is called a resource element (RE) or a tone. Accordingly, an RB is composed of N.sub.symb.sup.DL*UL*N.sub.sc.sup.RB REs. Each RE in a resource grid can be uniquely defined by an index pair (k, l) in a slot. Here, k is an index in the range of 0 to N.sub.symb.sup.DL/UL*N.sub.sc.sup.RB−1 in the frequency domain and l is an index in the range of N.sub.symb.sup.DL/UL−1); the resource element occupies a multicarrier symbol in time domain and a subcarrier in frequency domain (col. 9, lines 34-38: An RB is defined by N.sub.symb.sup.DL/UL (e.g. 7) consecutive OFDM symbols in the time domain and N.sub.sc.sup.RB (e.g. 12) consecutive subcarriers in the frequency domain. For reference, a resource composed by an OFDM symbol and a subcarrier is called a resource element (RE)).
Regarding claim 6, Kim teaches the same limitations described above in the rejection of claim 1. Kim further teaches a base station for wireless communications (Fig. 11: eNB). 
Regarding claim 11, Kim teaches the same limitations described above in the rejection of claim 1.  
Regarding claim 16, Kim teaches the same limitations described above in the rejection of claims 1 and 6.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHONDA L MURPHY whose telephone number is (571)272-3185. The examiner can normally be reached Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA L MURPHY/Primary Examiner, Art Unit 2462